United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
          IN THE UNITED STATES COURT OF APPEALS               June 13, 2006

                   FOR THE FIFTH CIRCUIT                 Charles R. Fulbruge III
                                                                 Clerk


                        No. 05-30428
                      Summary Calendar


PLES BELL, ET AL

                               Plaintiffs

PLES BELL; WOODROW WILEY

                               Plaintiffs-Appellants

                      versus

TENSAS PARISH SCHOOL BOARD; ET AL

                               Defendants

TENSAS PARISH SCHOOL BOARD

                               Defendant - Appellee


         Appeal from the United States District Court for
                the Western District of Lousiana
                   (USDC No. 3:75-CV-275)
______________________ __________________________________




                               Page 1
Before REAVLEY, HIGGINBOTHAM, and CLEMENT, Circuit Judges.

PER CURIAM:*1

       Ples Bell and Woodrow Wiley filed this school racial discrimination lawsuit in

1975. In March 2005, a related case originally filed in 1969, United States v. Tensas

Parish, was dismissed with prejudice upon a finding that the school district had reached

unitary status. After this dismissal, Bell and Wiley filed a motion for enforcement of

judgment, injunctive relief, and contempt of court- all of which looked to the jurisdiction

and oversight of the federal court in the 1969 suit. Their motion was denied as moot in

light of the earlier order of dismissal in United States v. Tensas Parish. For the following

reasons, we dismiss this appeal as moot and without jurisdiction.

1.     A case may become moot if 1) there is no reasonable expectation that the

       alleged violation will recur, and 2) interim relief or events have completely and

       irrevocably eradicated the effects the alleged violation. County of Los Angeles v.

       Davis, 440 U.S. 625, 631, 99 S. Ct. 1379, 1383 (1979). The district court’s

finding       of unitary status in United States v. Tensas Parish also impinges on the

facts at      issue in Bell, at al v. Tensas Parish.

2.     Davis’ first element is satisfied because the population of Tensas Parish, as well as

       the organization of the school district serving it and the conduct of the school



       *Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.

                                           Page 2
      board, are far different from that which existed in the 1970's. For this reason,

there is no reasonable expectation that segregation will be reimposed. Davis’ second

      element is satisfied because, under the finding and judgment of the court, the 36-

      year duration of the integration order has spanned several generations of school

      children in the parish, eradicating the effects of past segregation to the extent

      practicable.

3.    Insofar as the appeal seeks by filing this brief to contest or appeal the order of

      March 2005, it comes too late to confer jurisdiction on this court.

DISMISSED.




                                          Page 3